I concur with the result on the ground that the evidence was insufficient to justify a finding that the defendant at the time of the assault had the intention to commit rape. The proof of such intention was all circumstantial. All of the circumstances shown by the evidence were reasonably consistent with the existence of no such intent and therefore the evidence will not support a conviction in a criminal case.
I also agree with the prevailing opinion that much of the examination of the prosecutrix by the court was improper. However, I do not think it is improper for the court to develop all the facts in a case if it is done in an appropriate manner, but the court should never indicate an interest in getting a conviction or acquittal. It should only act in such manner as will best tend to develop the facts as they exist. The court should never do anything which might be interpreted as showing its opinion on the facts and should not lead a witness to say things which would apparently be to his interest to say. I, however, doubt that anything said or done in this case by the court was sufficiently prejudicial to require a reversal on that ground.